ON REHEARING.
GODCHAUX, J.
The case has been fully reargued and reconsidered, particularly in connection with the French authorities, which have been cited as announcing a doctrine contrary to that which we have heretofore expressed. The majority of the Court believes that the question under consideration is settled in this State by the decision in the 27th Annual case, referred to in our original opinion, and that consequently, we cannot consider nor be governed by the French jurisprudence.
The Court adheres to its original opinion and decree and our previous decree is accordingly reinstated and made the judgment of the Court.
Previous decree re-instated.
Dufour, J., dissents.
April 17, 1912.
Writ granted by Supreme Court, May 6, 1912.